          Case 4:21-cr-06010-SMJ            ECF No. 44        filed 06/03/21      PageID.124 Page 1 of 2
O PS 8
(3/15)
                                                                                                           FILED IN THE
                               UNITED STATES DISTRICT COURT                                            U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON


                                                             for                                  Jun 03, 2021
                                            Eastern District of Washington                            SEAN F. MCAVOY, CLERK




U.S.A. vs.              Jennings, Karl Randall Tanner                    Docket No.         0980 4:21CR06010-SMJ-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Emely Cubias, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Karl Randall Tanner Jennings, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 23rd day of April 2021, under the
following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S. Code § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether the defendant has been authorized medical marijuana
under the State law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: The defendant is considered to be in violation of his conditions of pretrial supervision due to using
methamphetamine on or about May 17 and 21, 2021.

The defendant was released on modified conditions of release on April 23, 2021. These conditions were reviewed with the
defendant on April 28, 2021, and he signed the order and was provided a copy.

This officer was notified on May 25, 2021, by the defendant’s counselor at Rising Strong that the defendant had admitted
to the use of methamphetamine on May 17 and 21, 2021. This officer spoke to the defendant on May 27, 2021, and verbally
admonished him for using methamphetamine. As the defendant is presently on home confinement, involved in intensive
outpatient treatment through Rising Strong, disclosed his use, and signed a behavioral contract with the facility. No action
is being requested at this time.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       June 3, 2021
                                                                   by     s/Emely Cubias
                                                                          Emely Cubias
                                                                          U.S. Pretrial Services Officer
          Case 4:21-cr-06010-SMJ         ECF No. 44      filed 06/03/21   PageID.125 Page 2 of 2
  PS-8
  Re: Jennings,, Karl Randall Tanner
  June 3, 2021
  Page 2

THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]      Defendant to appear before the Judge assigned to the
         case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                     Signature of Judicial Officer
                                                                     6/3/2021

                                                                     Date
